internal_revenue_service number release date index number ------------------------------- ----------------------------------------------------------- ----------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-151156-07 date date x d1 d2 d3 d4 d5 ------------------------------------------------------------------------------------------------------ ------------------------ ---------------------- ---------------------- --------------------- -------------------- ------------------------- state --------- dear --------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected to be an s_corporation effective d2 on d3 x’s shareholders entered into a distribution agreement paragraph of the distribution agreement provides that x will distribute a substantial portion of its real_estate_assets in accordance with drawings and legal descriptions to be determined in the future paragraph of the distribution agreement provides that it is the intent of the distribution agreement to provide that the parcels of land that x will distribute to each shareholder are approximately equivalent even though each shareholder does not hold equivalent ownership interests in x therefore the plr-151156-07 distribution agreement alters the rights to distribution and liquidation proceeds conferred by the outstanding_stock of x so that those rights are not identical accordingly the distribution agreement may have caused x to have more than one class of stock x represents that the circumstances resulting in the possible termination of x’s election to be an s_corporation were inadvertent and not motivated by tax_avoidance or retroactive tax planning x represents that since d3 x and each person who is or was a shareholder of x have filed federal_income_tax returns consistent with x’s s_corporation_election on d4 x was informed by their new legal counsel that the existence of the distribution agreement may have caused a termination of x’s s_corporation_election thereafter x’s shareholders terminated the distribution agreement pursuant to a termination agreement dated d5 x represents that no distributions were made to x’s shareholders under the terms of the distribution agreement x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is based on the governing provisions of a corporation such provisions include binding agreements relating to distribution and liquidation proceeds sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness plr-151156-07 steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x’s s election may have terminated on d3 when x’s shareholders entered into the distribution agreement we conclude however that if x’s s_corporation_election terminated because the distribution agreement created a second class of stock then it was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation from d3 and thereafter x’s shareholders must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x was or is otherwise eligible to be treated as an s_corporation plr-151156-07 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
